PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/960,430
Filing Date: 7 Jul 2020
Appellant(s): Telefonaktiebolaget LM Ericsson (publ)



__________________
Chad Bevins
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on 4/28/2022, appealing from the office action
 mailed November 16, 2021.

EXAMINER’S ANSWER
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

(1) Grounds of Rejection to be Reviewed on Appeal
The examiner has no comment on the appellant's statement of the grounds of rejection to be reviewed on appeal. Every ground of rejection set forth in the Office action from which the appeal is taken (as modified by any advisory actions) is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION." 

(2) Response to Argument
Appellant's arguments filed on 4/28/2022 regarding claims 1 and 14 have been fully considered but they are not persuasive.

	With regards to independent claims 1, 7, 13 and 19-21, the appellant asserts that the combination of Ericsson, Dao and Talebi Fard does not teach or suggest: “selecting, based on WCD information indicating properties of the WCD and SM domain information at least indicating the first user plane entity and the second user plane entity that are controlled by a first SM entity and a second SM entity in the core network respectively, the second SM entity as an additional intermediate SM entity to control the second user plane entity in the second domain for handling the data session in the second domain”. Examiner respectfully disagrees.

The specification of the current application describes the WCD information to include the identity and location information of the UE. Fig. 6 (Step 606) of the current application describes an anchor session management function (SMF) that receives a request message comprises the WCD information and an SM domain information from the access and mobility management function (AMF). The request indicates that a second SM entity should be selected to act as an intermediate SM entity to handle data sessions in a second domain. (See Specifications; Pages 14-15)

The specifications, further describes a first domain is controlled by A-SMF 420 that controls user plane entity 440, and a second domain is controlled by I-SMF 422 that controls user plane 442. The first and the second domains may be different administrative areas or different parts of the core network. (See Specifications; Pages 8-9 and Fig. 4)

The combination of Ericsson, Dao and Talebi Fard, specifically Ericsson teaches that the intermediate SMF (I-SMF) is selected upon determining that the new SMF is needed. Therefore, the selection is triggered by and event that indicates the need of the I-SMF; such as when a PDU session is established, when a service request is received or when roaming is performed. (See Ericsson; Page 3; Section 2.3) 

Ericsson, further teaches that the functionality of the intermediate SMF is similar to the functionality of the Anchor SMF, and is needed to control the user plane entities associated with the UE. When more PDU sessions-associated with a UE- are established, it is determined that an I-SMF is needed. Based on the determination, a new (intermediate) SMF is selected to control the established PDUs. Same determination is made, when a service request is received by the AMF, or when a handover or roaming is performed. It is determined, then, that a new SMF is required to handle the user plane entities. Based on the determination, and I-SMF is selected. (See Ericsson; Page 5; Section 2.4 [Solution 2a/2b] & Page 6; Section 2.5 [Solution A]) Ericsson, finally teaches the selection of an intermediate SM entity is performed based on the UE’s location and ID information as well as domain information. (See Ericsson; Page 2; Section 2.6, Page 6; Section 2.6,  Page 16-17; Section 6.3.2 and Fig. 3; Box 1)

On the other hand, Dao teaches network slicing [dividing the access network into slices (administrative areas)]. (See Dao; Par. [100]-[103])  The UE may have access to multiple network slices, where each slice may have a separate SMF 220 to serve the UE. (See Dao; Par. [193])  Dao, further teaches that the SMF manages the user plane connection between the UE and the data network. Multiple SMFs 220 may be in the network, each of which are associated with groups of UPFs 212. One UE may have multiple established PDU sessions using multiple SMFs 220 and UPFs 212. (See Dao; Par. [112], [117], [151])

The AMF 218 determines which slice the UE has selected based on an authentication and location of the UE. The AMF sends an attach message to the UE including the network slice selection assistance information (SM-NSSAI). The network slice selection assistance information (SM-NSSAI) is mapped to the SM domain information that represents a slice/area of the network. Dao teaches that a setup of the user plane connections for a UE specific slice is performed. The AMF 218 uses the SM_NSSAI to select an SMF 220 that controls a specific UPF 212 associated with the UE. [Therefore, the SM-NSSAI that is mapped to the SM domain [Network slice/area] information may specify the multiple UPFs associated with the UE, since SM entities are selected based on SM-NSSAI, and the UPF controlled by each SM is determined] (See Dao; Par. [127], [160])

Therefore, and for the reasons set above, the combination of Ericsson, Dao and Talebi Fard teaches “selecting, based on WCD information indicating properties of the WCD and SM domain information at least indicating the first user plane entity and the second user plane entity that are controlled by a first SM entity and a second SM entity in the core network respectively, the second SM entity as an additional intermediate SM entity to control the second user plane entity in the second domain for handling the data session in the second domain”

	
With regards to independent claims 2, 8 and 14, the appellant asserts that the combination of Ericsson, Dao and Talebi Fard does not teach or suggest: “sending a discovery request message towards a Network Repository Function, NRF, entity requesting at least one of: the SM domain information; or an intermediate SM entity to control a user plane entity for handling the PDU session in the second domain”. Examiner respectfully disagrees.

	The combination of Ericsson, Dao and Talebi Fard, specifically Telebi Fard teaches the SMF 160 may send, to the NRF 130, a discovery request message comprising the network slice isolation parameter. The NRF 130 may select a network function, for example, based on the network isolation information parameter. The discovery request message may comprise a first message indicating that discovery of a network function may be required. The first message may comprise the network slice isolation parameter, the type name of the network function, one or more parameters comprising information associated with an isolated network slice, and/or the like. The NRF 130 may select a network function, for example, based on the network isolation information parameter. The network function may be a user plane network function. The NRF 130 may select a user plane function (e.g., the UPF 110) based on the a network isolation information parameter included in the discovery request message. The network isolation information parameter may be used to determine a selection rule for the user plane function. The selection rule may comprise the degree of isolation, type of isolation. (See Talebi Fard; Par. [213]-[217], [248]-[249] and Fig. 24)

Therefore, and for the reasons set above, the combination of Ericsson, Dao and Talebi Fard teaches “sending a discovery request message towards a Network Repository Function, NRF, entity requesting at least one of: the SM domain information; or an intermediate SM entity to control a user plane entity for handling the PDU session in the second domain”.


With regards to independent claims 6, 12 and 18, the appellant asserts that the combination of Ericsson, Dao and Talebi Fard does not teach or suggest: “wherein the session request message indicates that the second SM entity shall allocate resources by at least one of: selecting a user plane entity for handling the data session in the second domain; or allocating a data session context for handling the data session in the second domain”. Examiner respectfully disagrees.

	The combination of Ericsson, Dao and Telebi Fard, specifically Talebi Fard teaches the SMF 160 may send, to the UPF 110 (e.g., new intermediate UPF 110) an N4 session establishment request. An N4 session establishment request message may be sent to the new UPF 110, which may provide packet detection, data forwarding, and/or enforcement and reporting rules to be installed on the new intermediate UPF. The SMF 160 may send the N4 session establishment request message, for example, if the SMF 160 may select a new UPF 110 to act as intermediate UPF 110-2 for the PDU session, and/or if the SMF 160 may select to insert an intermediate UPF for a PDU session that may not have an intermediate UPF 110-2. The PDU session anchor addressing information for the PDU session may be provided to the intermediate UPF 110-2. The SMF 160 may include a data forwarding indication, for example, if a new UPF 110 is selected by the SMF 160 to replace the old (intermediate) UPF 110-2. [Therefore, the selected SMF selects a new UPF to act as intermediate UPF. Resources are released from the anchor UPF and allocated to the intermediate UPF] (See Talebi Fard; Par. [171]-[172] and Fig. 13)

Therefore, and for the reasons set above, the combination of Ericsson, Dao and Talebi Fard teaches “wherein the session request message indicates that the second SM entity shall allocate resources by at least one of: selecting a user plane entity for handling the data session in the second domain; or allocating a data session context for handling the data session in the second domain”.
In conclusion Examiner turns to MPEP 2111.01, which states in part: “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004). Examiner submits that all terms in the claims were given their plain meanings and the broadest interpretation, in light of description provided in the specifications. Therefore, for the reasons shown above the clearly teaches the claimed invention. The 103 rejection of claims 1-18 is maintained.

(3) Related Proceeding(s) Appendix
No decision rendered by a court or the board is identified by the examiner in the Related Appeals and Interferences section of this examiner’s answer.

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                       /R.K.F/Examiner, Art Unit 2413

Conferees:
/OUSSAMA ROUDANI/Primary Examiner, Art Unit 2413  

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413                                                                                                                                                                                                        

                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.